EXHIBIT 10.1

 

SEPARATION AGREEMENT AND RELEASE

 

This Separation Agreement and Release (the “Agreement”) is entered into between
Duane E. Shooltz (“Shooltz”) and Omega Flex, Inc., a Pennsylvania corporation
(“Omega Flex” or the “Company”) on October 1, 2007.

 

WHEREAS, Omega Flex and Shooltz entered into the Employment Agreement dated
March 27, 2006 ("Employment Agreement"), whereby Shooltz was employed by Omega
Flex; and

 

WHEREAS, Shooltz has voluntarily resigned from his position as Senior Vice
President and General Manager of the Company’s TracPipe® business, and

 

WHEREAS, Omega Flex and Shooltz wish to provide for a mutually amicable ending
to Shooltz’s employment with Omega Flex, and to agree with certainty on their
respective rights and responsibilities as to one another,

 

NOW THEREFORE, in consideration of the payments and benefits to Shooltz set
forth below and other valuable consideration, the receipt and sufficiency of
which is hereby acknowledged, the parties hereby agree as follows:

 

•             Voluntary Resignation. Shooltz has voluntarily resigned from his
position and office with Omega Flex on the date of this Agreement (the
“Resignation Date”). Shooltz acknowledges and agrees that as of the Resignation
Date, he has been paid all wages, salary, accrued vacation, incentive pay,
bonuses, commissions, and any and all other forms of payment, compensation or
benefits owed to him, whether under the Employment Agreement, the Company’s
employee benefit plans, or under any other plan or program.

•             Separation Pay. The Company shall pay Shooltz $172,425.00
(“Separation Pay”), which is equivalent to nine months of his base salary in
effect on the Resignation Date. The Separation Pay shall be paid in 39 equal
weekly installments of $4,421.15 each, less applicable tax and withholdings,
commencing on the first Friday immediately following the Effective Date (as
defined below) of this Agreement. In addition, if Shooltz elects to continue
health insurance coverage with the Company after the Effective Date) under
COBRA, Omega Flex agrees to pay the premiums for the COBRA coverage for the
twelve month period beginning on the Effective Date (“COBRA Continuation
Payments”). In the event Shooltz obtains employment after the Effective Date and
becomes eligible for health insurance coverage, Shooltz shall promptly notify
the Company, and his right to receive any remaining COBRA continuation payments
shall terminate immediately. Shooltz acknowledges and agrees that in the event
of a material breach of the terms of this Agreement, he shall forfeit all
remaining but unpaid Separation Pay and COBRA Continuation Payments owed under
this Agreement, in addition to any other available damages and equitable relief.

•              Return of Omega Flex Property. Shooltz agrees that on or before
the Resignation Date, he has returned all confidential and proprietary
information and other



Company property, including laptop computer, cell phone, office keys and
keycard. In the event Shooltz later discovers any Omega Flex Property in his
possession, he shall return it promptly to the Company. In the event that
Shooltz maintains any confidential or proprietary information belonging to Omega
Flex in electronic form on any personal or home computer systems, he agrees to
make prompt arrangements with the Company to return or destroy that confidential
or proprietary information.

•              Cooperation and Support. Shooltz agrees to cooperate with and
assist Omega Flex in minimizing any disruption to Omega Flex’s business caused
by or related to Shooltz’s departure from Omega Flex, including without
limitation communicating mutually agreed upon messages to Omega Flex’s
employees, customers, vendors, and investors. In addition, Shooltz agrees to
make himself reasonably available to assist the Company, if necessary, in any
pending or future litigation. Omega Flex will provide to Shooltz a general
letter for use in obtaining subsequent employment, the contents of which shall
be mutually agreed upon by the parties.

•             Phantom Stock Plan. The Omega Flex, Inc. 2006 Phantom Stock Plan
(the “Phantom Stock Plan”) and any agreement(s) issued in connection therewith
will govern all issues regarding any phantom stock units that were awarded to
Shooltz under the Phantom Stock Plan, or the status and disposition of any
rights Shooltz may have thereunder. Without limitation of the foregoing, Shooltz
acknowledges and agrees that (a) as of the Resignation Date, he has no vested
phantom stock units under the Phantom Stock Plan, (b) that after the Resignation
Date, all awards of phantom stock units granted to him will be forfeited, and
(c) after the Resignation Date he will have no rights or interests under the
Phantom Stock Plan.

•             General Release of All Claims. Shooltz hereby waives, releases and
forever discharges Omega Flex, and the parents, subsidiaries, divisions,
affiliates, successors and assigns of Omega Flex (collectively, the “Omega Flex
Companies”) together with the current and former officers, directors, trustees,
employees, attorneys, or agents of any of the Omega Flex Companies
(collectively, the “Omega Flex Releasees”), from any and all claims, causes of
action or suits Shooltz may have, now has or may have in the future against the
Omega Flex Releasees upon or by reason of any matter, cause or thing whatsoever
from the beginning of the world to the Effective Date, including without
limitation any claims arising from or related, directly or indirectly, to
Shooltz’s employment with the Omega Flex Companies and the separation of
employment with Omega Flex. These claims include without limitation claims for
wages, salary, incentive compensation, bonuses or any other compensation or
benefits, defamation, breach of fiduciary duties, and any and all claims arising
under federal, state and local statutory or common law, including, without
limitation, Title VII of the Civil Rights Act of 1964, The Americans With
Disabilities Act (“ADA”), the 1991 Civil Rights Act, the Employee Retirement
Income Security Act (“ERISA”), The Age Discrimination in Employment Act
(“ADEA”), any claims under the Employment Agreement between Shooltz and Omega
Flex dated March 27, 2006, any claims under the Omega Flex, Inc. 2006 Phantom
Stock Plan, and the law of contract and tort.

Shooltz acknowledges that:

 

§

he was given a period of at least twenty-one (21) days within which to consider
whether or not to sign the Agreement and release claims pursuant to the ADEA

 

2

 



 

§

he has a period of at least seven (7) days following his execution of this
Agreement in which he may revoke it, in writing.

 

§

Shooltz further acknowledges that he has been advised in writing by the terms of
this Agreement to consult with an attorney prior to executing this Agreement and
that he voluntarily and knowingly consents to its terms.

 

§

This Agreement shall not become effective or enforceable until seven (7) days
after the date of this Agreement (the “Effective Date”).

Initials: _/s/ DES

 

•             Post-Employment Restrictive Covenants. Shooltz hereby affirms the
existence and continued validity and enforceability of his post-employment
restrictive covenants of the Employment Agreement concerning confidential
information, non-competition and non-solicitation, contained in Sections 6, 7
and 8 thereof. Shooltz agrees and affirms that (a) Sections 6, 7 and 8 of the
Employment Agreement will continue in full force and effect for 1 year after the
Effective Date, (b) he will abide by the terms of such restrictions, and (c) any
future breach of such covenants shall constitute a material breach of this
Agreement.

•              Confidentiality of Agreement. Shooltz agrees that he will not
disclose, directly or by implication, any of the terms or provisions of this
Agreement, except (i) to members of his immediate family on condition that they
be advised that they cannot further disclose any of the same to others or (ii)
as may be necessary to obtain professional, legal and/or tax advice regarding
this Agreement or (iii) as required by law. This Agreement, and each of the
terms thereof, shall be confidential and are not to be disclosed to third
parties unless the Company determines in good faith that disclosure of the
Agreement, or any of its terms, is required by federal or state law, rule or
regulation, or the rules of any national stock exchange on which Omega Flex is
listed. In the event the Company makes such disclosure, Shooltz may discuss only
those terms that the Company has disclosed. Otherwise, the parties agree that
they, their representatives and agents shall maintain strict confidentiality
concerning the terms of this Agreement except that its contents may be shared
with legal and tax advisors provided that such providers agree to maintain the
confidentiality of such information.

•              Non-Disparagement. Shooltz and Omega Flex agree that neither
party will disparage the other, including the Omega Flex Companies or any of
their respective officers or employees, in any written or oral communication to
a third party This Section 9 will not apply (a) if after the Effective Date
Shooltz or Omega Flex initiate litigation against the other party to this
Agreement, to any communications made to the court or other fact finder in that
litigation, or (b) if the Company determines in good faith that disclosure of
information regarding Shooltz is required by federal or state law, rule or
regulation, or the rules of any national stock exchange on which Omega Flex is
listed, to any written communication made pursuant to those laws, rule or
regulations.

•             Entire Agreement. Except as provided in Section 5 and this Section
10, this Agreement sets forth the entire agreement between Omega Flex and
Shooltz on the subject matter hereof, and fully supersedes any and all prior
agreements or understandings between

 

3

 



them on that subject matter. The Employment Agreement between Omega Flex and
Shooltz, and any other agreement, oral or written, express or implied, are
superseded by this Agreement and are hereby rendered null and void and without
further effect; provided, however, that pursuant to Section 7 of this Agreement,
Sections 6, 7 and 8 of the Employment Agreement relating to post-employment
restrictive covenants shall survive the termination of the Employment Agreement,
and shall continue to be in full force and effect for 1 year after the Effective
Date.

•             Enforcement. In the event that Shooltz breaches the provisions in
Section 7 of this Agreement, Shooltz agrees and acknowledges that Omega Flex and
the Omega Flex Companies will suffer irreparable injury and damage and cannot be
reasonably or adequately compensated in monetary damages alone. Accordingly,
Omega Flex and the Omega Flex Companies shall be entitled, in addition to all
other remedies which may be available to them (including monetary damages), to
injunctive and other available equitable relief in any court of competent
jurisdiction to prevent or otherwise restrain or terminate any actual or
threatened breach, default or violation by Shooltz of any provision of this
Agreement or to enforce any such provision.

•              Binding Effect. All rights and obligations and agreements of the
parties under this Agreement shall be binding upon and enforceable against, and
inure to the benefit of the parties and their personal representatives, heirs,
legatees, devises, and any Person succeeding by operation of law to their rights
under this Agreement. The Company may assign this Agreement to a person,
corporation, partnership, joint venture, trust, firm or other entity which
succeeds to the Company’s rights and liabilities by merger, sale of assets or
consolidation with the Company.

•              Representations. Shooltz represents to the Company that he has
had an opportunity to have this Agreement reviewed by an attorney of his own
choosing, that he has read this Agreement and understands the meaning and
consequences of each provision of this Agreement. Shooltz and the Company each
represent and warrant to each other that there are no restrictions, agreements
or limitations on their respective rights or ability to enter into and perform
the terms of this Agreement.   

•             Further Assurances. Shooltz and the Company, as the case may be,
shall execute and deliver such further instruments and do such further acts and
things as may be required to carry out the terms or conditions of this Agreement
or as may be consistent with the intent and purpose of this Agreement.

•              Rights of Third Parties. Nothing in this Agreement, express or
implied, is intended to confer upon any person other than the parties hereto any
rights or remedies under or reason of this Agreement.

•             Effect of Waiver. A waiver of, or failure to exercise, any rights
provided for in this Agreement, in any respect, shall not be deemed a waiver of
any further or future rights hereunder. Except for rights which must be
exercised within a specified time period under this Agreement, no rights herein
shall be considered waived, whether intentionally or not, unless waived in a
writing signed by the party to be charged with the waiver.

 

4

 



 

•             Governing Law. This Agreement shall be governed by, and construed
in accordance with, the laws of the Commonwealth of Massachusetts applicable to
contracts made and performed in that jurisdiction, without regard to the
principles of conflicts of laws.

•              Amendments. This Agreement may not be changed or amended except
in writing signed by all parties hereto.

•              Counterparts. This Agreement may be executed in several
counterparts, each of which shall be an original, and such counterparts shall
together constitute but one and the same instrument.

•              Notice. All notices and other communications required to be given
under the terms of this Agreement or which any of the parties may desire to give
hereunder shall be in writing and delivered personally or sent by express
delivery, or by registered or certified mail, with proof of receipt, postage and
expenses prepaid, return receipt requested, addressed as follows:

 

Omega Flex:

Shooltz:

 

 

Kevin R. Hoben, President

Duane E. Shooltz

 

Omega Flex, Inc.

6 Crestview Road

 

213 Court Street,

East Longmeadow, MA 01028

Middletown, CT 06457

 

or to such other address or addresses and to the attention of such other person
or persons as the parties may from time to time designate in writing. Any notice
given in accordance with this Section 20 shall be deemed to have been given when
delivered personally, or when received if sent via express delivery, or
registered or certified mail, return receipt requested.

 

•             Severability. If a court of competent jurisdiction declares that
any term or provision of this Agreement is invalid or unenforceable, then:

 

•

the remaining terms and provisions hereof shall be unimpaired, and

 

•

the invalid or unenforceable term or provision shall be deemed replaced by a
term of provision that is valid and enforceable and that comes closest to
expressing the intention of the invalid or unenforceable term or provision.

[Signature page immediately follows.]

 

5

 



                IN WITNESS WHEREOF, the parties have executed this Separation
Agreement and Release effective as of the Effective Date.

 

WITNESS:

 

 

/s/ Donna J. Myslinski___________

/s/ Duane E. Shooltz__________

 

Duane E. Shooltz

 

Date: 10/01/07_________________

Date: 10/01/07______________

 

 

WITNESS:

OMEGA FLEX, INC.,

 

A Pennsylvania corporation

 

 

/s/ Donna M. Myslinski__________

By: /s/ Kevin R. Hoben_______

 

Kevin R. Hoben,

 

President and Chief Executive Officer

 

Date: 10/01/07_________________

Date: 10/01/07_____________

 

 

6

 

 

 